DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Upper rigid member (74)
Rear angle (100)
Front angle (101)   
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 1 – reference 6
Fig. 2 – references 64, 66
Fig. 3 – reference 44
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Objections
Claims 2, 4, 7, 8, 13, 14, 15, 16, are objected to because of the following informalities:
Claims 2 and 14, line 2: “the finger grip forms a front angle with perpendicular axis to an axis of” should read “the finger grip forms a front angle perpendicular to an axis of”
Claim 2 and 14, line 4: “when the electrosurgical instrument is in and unactuated state” should read “when the electrosurgical instrument in in an unactuated state” 
Claims 4 and 16, line 2: “when the electrosurgical instrument is in the actuated state” should read “when the electrosurgical instrument in in an actuated state” 
Claim 7, line 3: “instrument is released form an actuated state” should read “instrument is released from the actuated state” 
Claim 8, line 3: “instrument is released from an actuated state” should read “instrument is released from the actuated state” 
Claim 13, line 2: “Providing a electrosurgical handpiece” should read “Providing an electrosurgical handpiece” 
Claim 15, line 1: “claim 4” should read “claim 14” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "wherein the electrode is a bipolar electrode" in the electrosurgical instrument according to Claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

    PNG
    media_image1.png
    522
    700
    media_image1.png
    Greyscale

Annotated Ellman Fig. 1

    PNG
    media_image2.png
    358
    709
    media_image2.png
    Greyscale

Annotated Ellman Fig. 3


    PNG
    media_image3.png
    626
    989
    media_image3.png
    Greyscale

Annotated Garito Fig. 3
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellman (US 2017/0333118 A1), hereinafter Ellman, in view of Garito (US 2005/0277917 A1), hereinafter Garito.

Regarding claim 1, Ellman discloses an electrosurgical handpiece for performing surgery (Figs. 2-3: electrosurgical handpiece 10; paragraph [0004]), comprising: 
	A first body part (Figs. 2-3: rear body part 16) slidably engaged with a second body part (Figs. 2-3: front body part 14; paragraph [0026], lines 8-11); 
	a first upper rigid member connected to the first body part at a first pivot (Annotated Ellman Fig. 1: first upper rigid member, first pivot 62);

a back grip extending from the pivot point of the first upper rigid member (Figs. 2-3: rear handle part 66, first pivot 62);
a finger grip extending from the pivot of the second upper rigid member (Figs. 2-3: front handle part 64, second pivot 60); 

but fails to disclose an electrosurgical handpiece comprising 
a lower malleable region, wherein:
a first end of the lower malleable region connects to the back grip at an end of the back grip opposite of the first pivot point;
a second end of the lower malleable region connects the finger grip at an end of the finger grip opposite of the second pivot;
wherein the lower malleable region is more elastic than the first upper rigid member, second upper rigid member, back grip, and finger grip.

However, Garito, in an analogous electrosurgical handpiece, teaches 
a lower malleable region, wherein (Figs. 2-3: squeezable handle 12):
a first end of the lower malleable region connects to the back grip at an end of the back grip opposite of the first pivot point (Annotated Garito Fig. 3: first end);
a second end of the lower malleable region connects the finger grip at an end of the finger grip opposite of the second pivot (Annotated Garito Fig. 3: second end);

Ellman and Garito are considered to be analogous to the claimed invention because both disclose an electrosurgical handpiece to be use for minimally invasive surgery. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Ellman to include a malleable handle such as by adding the squeezable handle (12) of Garito to the front part (64) and rear part (66) of the handle assembly (12) of Ellman. As stated in the prior art, the handle of Garito is preferably formed of an elastic material while the handle of Ellman is formed of a rigid material (Ellman paragraph [0026], lines 30-32). The addition of the handle from Garito to the handle from Ellman would form a handle comprising a lower region that is more elastic than the finger grip, back grip, and first and second upper rigid members. Such as modification would also yield predictable results and continue to teach the benefits disclosed by Ellman, namely, to improve the operator’s control and positioning of the distal end of the device. 

Regarding claims 2 and 14, as best understood by the examiner given the above drawing objections, Ellman in view of Garito teaches wherein the finger grip forms a front angle perpendicular to an axis of the electrosurgical instrument;
and the front angle is positive when the electrosurgical instrument is in an unactuated state (Ellman Fig. 6A).


	wherein the back angle is negative when the electrosurgical instrument is in the unactuated state (Ellman Fig. 6A). 

Regarding claims 4 and 16, as best understood by the examiner given the above drawing objections, wherein the back angle is negative when the electrosurgical instrument is in an actuated state (Ellman Fig. 6B). 

Regarding claims 5 and 17, as best understood by the examiner given the above drawing objections, wherein the front angle is negative when the electrosurgical instrument is in the actuated state (Ellman Fig. 6B). 

Regarding claim 6, Ellman in view of Garito teaches the electrosurgical instrument according to claim 1, wherein the lower malleable region has a spring coefficient (Garito paragraph [0011] – which discloses a squeezable handle formed from an elastic material, which inherently has a spring coefficient given the known properties of elastic materials).  

Regarding claim 7, Ellman in view of Garito teaches the electrosurgical instrument according to claim 6, wherein the spring coefficient is sufficient to retract the first body part from the second body part when the electrosurgical instrument is released from an actuated state (Garito paragraph [0029], lines 6-8 – which describes how the electrode 

Regarding claim 8, Ellman in view of Garito teaches wherein the spring coefficient is sufficient to retract the first body part from the second body part in conjunction with another spring element when the electrosurgical instrument is released from an actuated state (Ellman Figs. 6A-6B: compression spring 34; paragraph [0026], lines 23-25).

Regarding claim 9, Ellman in view of Garito teaches wherein the finger grip has a plurality of recesses for fitting a respective plurality of fingers (Annotated Ellman Fig. 3).

Regarding claim 10, Ellman in view of Garito teaches wherein the back grip has at least one recess for a thumb (Annotated Ellman Fig. 3). 

Regarding claim 11, Ellman in view of Garito teaches wherein the second upper rigid member supports an electrode (Annotated Ellman Fig. 1: active electrode assembly 22, second upper rigid member).

Regarding claim 12, Ellman fails to disclose wherein the electrode is a bipolar electrode. 
	However, Garito teaches wherein the electrode is a bipolar electrode (Fig. 1: adjacent active bipolar tips 24; paragraph [0029], lines 1-8). 


Regarding claim 13, Ellman teaches a method for performing surgery with an electrosurgical electrode, comprising: 
Providing a electrosurgical handpiece with (Figs. 2-3: electrosurgical handpiece 10; paragraph [0004]):
a first body part slidably engaged with a second body part (Figs. 2-3: rear body part 16 (first), front body part 14 (second); paragraph [0026], lines 8-11);
a first upper rigid member connected to the first body part at a first pivot (Annotated Ellman Fig. 1: first upper rigid member, first pivot 62);
a second upper rigid member connected to the second body part at a second pivot, wherein the first upper rigid member is connected to the second upper rigid member at a fulcrum (Annotated Ellman Fig. 1: second upper rigid member, second pivot 60, fulcrum 70);
a back grip extending from the pivot point of the first upper rigid member (Figs. 2-3: rear handle part 66, pivot 62);
a finger grip extending from the pivot of the second upper rigid member (Figs. 2-3: front handle part 64, pivot 60);


Ellman fails to disclose an electrosurgical handpiece comprising: 
a lower malleable region, wherein a first end of the lower malleable region connects to the back grip at an end of the back grip opposite of the first pivot point;
a second end of the lower malleable region connects the finger grip at an end of the finger grip opposite of the second pivot;
wherein the lower malleable region is more elastic than the first upper rigid member, second upper rigid member, back grip, and finger grip; 

However, Garito, in an analogous electrosurgical handpiece, teaches 
a lower malleable region, wherein a first end of the lower malleable region connects to the back grip at an end of the back grip opposite of the first pivot point (Figs. 2-3: squeezable handle 12);
a second end of the lower malleable region connects the finger grip at an end of the finger grip opposite of the second pivot (Annotated Garito Fig. 3: second end);
wherein the lower malleable region is more elastic than the first upper rigid member, second upper rigid member, back grip, and finger grip (paragraph [0011] - which discloses the preferred material for constructing the handle end). 
Ellman and Garito are considered to be analogous to the claimed invention because both disclose an electrosurgical handpiece to be use for minimally invasive surgery. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Ellman to include a malleable handle such as by adding the squeezable handle (12) of Garito to the front part (64) and rear part (66) of the handle assembly (12) of Ellman. As stated in the prior art, the handle of Garito is preferably formed of an elastic material while the handle of Ellman is formed of a rigid material (Ellman paragraph [0026], lines 30-32). The addition of the handle from Garito to the handle from Ellman would form a handle comprising a lower region that is more elastic than the finger grip, back grip, and first and second upper rigid members. Such as modification would also yield predictable results and continue to teach the benefits disclosed by Ellman, namely, to improve the operator’s control and positioning of the distal end of the device. The recited method is considered inherent in the use of the combined Ellman/Garito device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F 9AM~11:30AM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.N.D./Examiner, Art Unit 3794       

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794